

Exhibit 10(ffff)


INDEMNIFICATION AGREEMENT


This Indemnification Agreement (the “Agreement”), made as of March 30, 2005, by
and between FPIC INSURANCE GROUP, INC., a Florida corporation (the “Company”),
and H. RAYMOND KLEIN, D.D.S., a director of First Professionals Insurance
Company, Inc. (“First Pro”), a wholly owned subsidiary of the Company (the
“Indemnitee”).


W I T N E S S E T H T H A T:


WHEREAS, the Company desires to retain and attract as directors of First Pro the
most capable persons available; and


WHEREAS, the Company and Indemnitee recognize that Indemnitee is unable to
acquire adequate or reliable advance knowledge or guidance with respect to the
legal risks and potential civil liabilities to which he may become personally
exposed as a result of performing his duties in good faith for First Pro and the
Company; and


WHEREAS, the Company and Indemnitee recognize that the cost of defending against
such lawsuits, whether or not meritorious, is typically beyond the financial
resources of most individuals; and


WHEREAS, the Articles of Incorporation and Bylaws of the Company permit the
Company to indemnify its officers and directors to the fullest extent permitted
by law; and


WHEREAS, Section 607.0850 of the Florida Statutes sets forth certain provisions
relating to the indemnification of officers and directors of a Florida
corporation by such corporation; and


WHEREAS, the Company desires to have Indemnitee continue to serve as a director
of First Pro free from any undue concern, from unpredictable, inappropriate or
unreasonable civil risks and personal civil liabilities, by reason of acting in
good faith in the performance of his duties to the Company and Indemnitee
desires to continue to serve as a director of the First Pro; provided, on the
express condition, that he is furnished with the indemnity set forth herein;




1




--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the mutual covenants and agreements below
and based on the premises set forth above, the Company and Indemnitee do hereby
agree as follows:


1.   Definitions. As used in the Agreement:


(a)    The term “Proceeding” shall include any threatened, pending or completed
action, suit or proceeding, whether brought in the name of the Company or
otherwise and whether of civil, administrative or investigative nature,
including, but not limited to, actions, suits, or proceedings brought under
and/or predicated upon the Securities Act of 1933, as amended, and/or the
Securities Exchange Act of 1934, as amended, and/or their respective state
counterparts and/or any rule or regulation promulgated thereunder, in which
Indemnitee may be or may have been involved as a party or otherwise, by reason
of any action taken by his or any inaction on his part while acting as such
director and/or officer or by reason of the fact that he is or was serving at
the request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, whether or
not he is serving in such capacity at the time any liability or expense is
incurred for which indemnification or reimbursement can be provided under this
Agreement. The term “Proceeding” shall not include any criminal action or
proceeding.


(b)    The term “Expenses” includes, without limitation thereto, expenses of
investigations, judicial or administrative proceedings or appeals, amounts paid
in settlement by or on behalf of Indemnitee, attorneys’ fees and disbursements
and any expenses of establishing a right to indemnification under Paragraph 7 of
this Agreement, but shall not include the amount of judgments, fines or
penalties actually levied against Indemnitee and shall not include any Expenses
incurred in connection with any criminal Proceeding.


(c)    References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include an excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee, or agent with respect to an employee benefit plan, its
participants, or beneficiaries; references to “employee benefit plans” shall
include, and not be limited to, stock option plans, stock award plans, stock
purchase plans, 401(k) plans, pension plans, health and welfare plans, and
retirement plans; and a person who acts in good faith and in a manner he
reasonably believes to be in the interest of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interests of the Company” as referred to in this Agreement.


2.   Agreement to Serve. Indemnitee agrees to serve or continue to serve as a
director of First Pro at the will of the Company or under separate contract, as
the case may be, for so long as he is duly elected or appointed or until such
time as he tenders his resignation in writing.



2




--------------------------------------------------------------------------------



3.    Indemnity in Third Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this section if Indemnitee is a
party to or threatened to be made a party to or otherwise involved in any
Proceeding (other than a Proceeding by or in the name of the Company to procure
a judgment in its favor), by reason of the fact that Indemnitee is or was a
director of First Pro or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, against all Expenses, judgments, fines and
penalties, actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of such Proceeding, provided it is determined pursuant to
Paragraph 7 of this Agreement or by the court before which such action was
brought, that Indemnitee acted in good faith and in a manner which he reasonably
believed to be in good faith and in a manner he believed to be in or not opposed
to the best interests of the Company.


4.    Indemnity in Proceedings By or in the Name of the Company. The Company
shall indemnify Indemnitee in accordance with the provisions of this section if
Indemnitee is a party to or threatened to be made a party to or otherwise
involved in any Proceeding by or in the name of the Company to procure a
judgment in its favor by reason of the fact that Indemnitee was or is a director
of First Pro or is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise against all Expenses actually and reasonably incurred
by Indemnitee in connection with the defense or settlement of such Proceeding,
but only if he acted in good faith and in a manner which he reasonably believed
to be in or not opposed to the best interests of the Company, except that no
indemnification for Expenses shall be made under this Paragraph 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Company, unless and only to the extent that any court in which
such Proceeding is brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such expenses as
such court shall deem proper.


5.    Indemnification of Expenses of Successful Party. Notwithstanding any other
provisions of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise, in defense of any Proceeding or in defense of any
claim, issue or matter therein, including the dismissal of an action without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.


6.    Advances of Expenses. The Expenses incurred by Indemnitee pursuant to
Paragraphs 3 and 4 in any Proceeding shall be paid by the Company in advance at
the written request of Indemnitee, if Indemnitee shall undertake to repay such
amount to the extent that it is ultimately determined that Indemnitee is not
entitled to indemnification.


7.    Right of Indemnitee to Indemnification Upon Application; Procedure Upon
Application. Any indemnification or advance under Paragraphs 3, 4, and/or 6
hereof shall be made no later than 45 days after receipt of the written request
of Indemnitee, unless a determination is made within such 45 day period by (a)
the Board of Directors of the Company by a majority vote of a quorum thereof
consisting of directors who were not parties to such Proceedings, or (b)
independent legal counsel in a written opinion (which counsel shall be appointed
if such a quorum is not obtainable), that Indemnitee has not met the relevant
standards for indemnification set forth in Paragraphs 3 and 4.



3




--------------------------------------------------------------------------------


 
    The right to indemnification or advances as provided by this Agreement shall
be enforceable by Indemnitee in any court of competent jurisdiction. The burden
of proving that indemnification or advances are not appropriate shall be on the
Company. Neither the failure of the Company (including its Board of Directors or
independent legal counsel) to have made a determination prior to the
commencement of such action that indemnification or advances are proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including its Board of Directors or
independent legal counsel) that Indemnitee has met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct. Indemnitee’s Expenses
incurred in connection with successfully establishing his right to
indemnification or advances, in whole or in part, in any such Proceeding shall
also be indemnified by the Company.


8.    Indemnification Hereunder Not Exclusive. The indemnification provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may be entitled under the Company’s Articles of Incorporation,
Bylaws, or another capacity while holding such office. The indemnification under
this Agreement shall continue as to Indemnitee even though he may have ceased to
be a director of First Pro and shall inure to the benefit of the heirs and
personal representatives of Indemnitee.


9.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines or penalties actually and reasonably incurred by him
in the investigation, defense, appeal or settlement of any Proceeding but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion of such Expenses, judgments, fines or penalties to
which Indemnitee is entitled.


10.    Presumption of Indemnification. For purposes of this Agreement,
determination of any Proceeding, suit or proceeding by any means shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct; act in the best interests of the Company; have any particular belief;
or that a court has determined that indemnification is not permitted by
applicable law.


11.    Liability Insurance. To the extent that Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any director
and/or officer of the Company.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.



        FPIC INSURANCE GROUP, INC.  
   
   
  By   /s/ John R. Byers  

--------------------------------------------------------------------------------

President and Chief Executive Officer

 

      INDEMNITEE:  
   
   
  By   /s/ H. Raymond Klein  

--------------------------------------------------------------------------------

H. Raymond Klein, D.D.S.